Citation Nr: 0305771	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently rated as noncompensably disabling.



(The issues of entitlement to service connection for 
bilateral elbow disability and bilateral knee disability, and 
whether new and material evidence has been presented to 
reopen claims for service connection for a left shoulder 
disability and neck disability, will be addressed in a 
subsequent decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied a compensable 
rating for the veteran's service-connected left ear hearing 
loss.  The veteran entered a notice of disagreement with this 
decision in December 2000; the RO issued a statement of the 
case in September 2002; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in October 2002.  

In a statement dated in June 1989, the veteran appears to 
have raised claims for various disabilities as residuals of 
Agent Orange that included his right shoulder 
("shoulders"), neck, low back, and fingers.  These issues, 
however, have not been adjudicated, developed or certified 
for appellate review.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issues of entitlement to service 
connection for disabilities of the right shoulder, neck, low 
back, and fingers are referred to the RO for appropriate 
consideration.

In addition to the foregoing, it is observed that in a 
November 2002 written brief presentation, the veteran's 
representative listed as a "question at issue" entitlement 
to service connection for birth defects of a child, including 
as due to herbicide exposure.  The veteran, however, did not 
enter a substantive appeal as to this issue.  His October 
2002 VA Form 9, which indicated by number the issues he was 
appealing, did not include the number for the issue of 
entitlement to service connection for birth defects of a 
child, including as due to herbicide exposure.  Thus, this 
issue is not in appellate status before the Board. 

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board is undertaking additional development on 
the issues of entitlement to service connection for bilateral 
elbow disability and bilateral knee disability, and whether 
new and material evidence has been presented to reopen claims 
for service connection for a left shoulder disability and 
neck disability.  When such development is completed, the 
Board will provide notice as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal decided herein has been obtained; VA has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran has level II hearing in the left ear under 
the criteria for rating hearing loss in effect from June 10, 
1999; and the veteran is not service connected for hearing 
loss in the right ear.






CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 3.159, 4.1-4.14, 4.85, Tables VI, VIa, 
VII, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish an increased (compensable) rating for left ear 
hearing loss.  In the statement of the case, the RO advised 
the veteran of the regulatory provisions of the Veterans 
Claims Assistance Act of 2000.  In a letter to the veteran 
dated in February 2001, the RO requested the veteran to 
provide information regarding the dates of treatment and 
names of medical providers who had treated him for left ear 
hearing loss disability.  The RO enclosed a VA Form 21-4142 
for the veteran's authorization and consent for VA to request 
any records the veteran identified, and advised the veteran 
that VA would request private and government records that he 
identified.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's increased 
rating claim, and the veteran has not identified any 
additional records or other evidence that has not been 
obtained regarding this issue.  The veteran was afforded VA 
audiological examinations in December 1999, October 2000, and 
March 2001.  The RO advised the veteran that such 
examinations were being scheduled to assist in determining 
the current level of left ear hearing loss disability.  Thus, 
the veteran has been advised which portion of evidence is to 
be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

II.  Increased Rating for Left Ear Hearing Loss

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the rating schedule has established eleven auditory 
acuity levels, designated from level I, for essentially 
normal acuity, through level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Table VI (2002).  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

With respect to the rating of the veteran's left ear hearing 
loss, the current regulations for rating impairment of 
auditory acuity became effective June 10, 1999.  62 Fed. Reg. 
25,202- 25,210 (May 11, 1999).  As the veteran filed the 
current claim for increased rating for left ear hearing loss 
in August 1999, only the regulations in effect from June 10, 
1999 are applicable to the veteran's claim for increased 
rating. 

Determination of schedular ratings for hearing loss requires 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85.  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable rating for hearing loss, it must 
be shown that certain minimum levels of the combination of 
the percentage of speech discrimination loss and average 
puretone decibel loss are met.

At the most recent VA audiological examination in March 2001, 
pure tone threshold levels averaged 53 decibels in the left 
ear, and speech recognition testing revealed speech 
recognition ability of 88 percent in the left ear.  The 
report reflected that the veteran had been prescribed a 
hearing aid for the left ear.  At a previous VA audiological 
examination in October 2000, pure tone threshold levels 
averaged 72.5 decibels in the left ear, and speech 
recognition testing revealed speech recognition ability of 84 
percent in the left ear.  Based on these findings, the 
examiner ordered a hearing aid for the left ear.  At a 
previous VA audiological examination in December 1999, pure 
tone threshold levels averaged 39 decibels in the left ear, 
and speech recognition testing revealed speech recognition 
ability of 92 percent in the left ear.  

In considering the determination of a rating for left ear 
hearing loss, it must be considered that service connection 
has not been established for right ear hearing impairment.  
Under the rating criteria in effect from June 10, 1999, when 
impaired hearing is service connected in only one ear, as in 
this case, in order to determine the percentage rating from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation of I, (subject to the provisions of 
38 C.F.R. § 3.383, which address circumstances regarding 
impairment in paired organs, not applicable here).  38 C.F.R. 
§ 4.85(f) (2002).  

Using the most recently recorded speech recognition testing 
results for the left ear (88 percent), and the most recent 
pure tone threshold levels (53), these test results equate to 
level II hearing in the left ear using Table VI.  Applying 
the percentage ratings for hearing impairment found in Table 
VII, level II hearing in the left ear and level I hearing in 
the non-service-connected right ear warrants a noncompensable 
rating.  38 C.F.R. § 4.85.  Indeed, even using the worst 
measures of hearing impairment, as reflected by the October 
2000 VA audiological examination, would not in this case 
result in a higher (compensable) rating for left ear hearing 
loss disability.  Speech recognition testing results for the 
left ear of 84 percent, with pure tone threshold levels of 
72.5, equate to level III hearing in the left ear using Table 
VI.  Applying the percentage ratings for hearing impairment 
found in Table VII, level III hearing in the left ear and 
level I hearing in the non-service-connected right ear still 
warrants a noncompensable rating.  38 C.F.R. § 4.85.  

Further, the Board finds that the March 2001 audiological 
examination report is more highly probative of the veteran's 
current level of left ear hearing loss disability than the 
October 2000 VA audiological examination report.  The October 
2000 audiological testing results were determined by the 
examiner to reflect poorer hearing as compared to the prior 
year, and the results were indicated to be asymmetric.  For 
these reasons, the October 2000 examiner indicated that a 
referral was warranted for further evaluation.  The March 
2001 VA audiological examination was rendered subsequent to 
the October 2000 VA audiological examination, and is more 
consistent with the December 1999 audiological testing 
results and the overall disability picture for the veteran's 
left ear hearing loss.  

The provisions of 38 C.F.R. § 4.86 also contemplate a 
different method of rating where there is an exceptional 
pattern of hearing impairment.  The exceptional patterns 
addressed in that section are when the puretone threshold at 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  While such an 
exceptional pattern of puretone threshold at 1000, 2000, 
3000, and 4000 Hertz of 55 decibels or more is reflected by 
the October 2000 VA examination, as indicated above, the 
Board finds that the probative value of that examination is 
outweighed by the subsequent audiological examination 
conducted in March 2001.  

Moreover, application of the audiological measures of left 
ear hearing loss as recorded at the October 2000 VA 
audiological examination would not result in a higher 
(compensable) rating under the exceptional patterns of 
hearing impairment provisions under 38 C.F.R. § 4.86.  
Puretone threshold levels of 72.5 at 1000, 2000, 3000, and 
4000 Hertz, with speech recognition testing results for the 
left ear of 84 percent equate to level III hearing in the 
left ear using Table VI.  Applying the percentage ratings for 
hearing impairment found in Table VII, level III hearing in 
the left ear and level I hearing in the non-service-connected 
right ear warrants a noncompensable rating.  Using Table VIa, 
the numeric designation of hearing impairment based only on 
puretone threshold average, the numeric designation for a 
puretone threshold average of 72.5 is VI; this is a higher 
numeral than resulted from using Table VI.  Applying this 
numerical result of VI, using Table VII, level VI hearing in 
the left ear and level I hearing in the non-service-connected 
right ear still warrants a noncompensable rating.  For these 
reasons, the Board finds that the criteria for a compensable 
rating for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.321(b), 3.159, 4.1-4.14, 4.85, Tables VI, VIa, VII, 4.86. 

Effective December 6, 2002, an amendment to 38 U.S.C.A. 
§ 1160(a)(3)  requires that compensation be payable for the 
combination of service-connected and non-service-connected 
disabilities as though both disabilities were service 
connected when there is deafness compensable to a degree of 
10 percent or more in the service-connected ear and deafness 
in the other ear as a result of non-service-connected 
disability.  See Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 103, 116 Stat. 2820, 2821-22 (2002) (to be 
codified as amended at 38 U.S.C. § 1160).  In the present 
case, this change to the law is inapplicable.  As noted 
above, the veteran's service-connected left ear hearing loss 
does not warrant the assignment of at least a 10 percent 
rating under the schedular rating criteria.  Thus, this 
change in the law does not provide a basis for the assignment 
of a compensable rating.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected left ear hearing loss has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating left 
ear hearing loss disability.  The veteran has not indicated 
any significant interference with employment.  The evidence 
does not demonstrate any hospitalization for left ear hearing 
loss.  The regular schedular standards in this case 
contemplate disability ratings for hearing loss based on both 
loss of hearing as measured by pure tone threshold decibel 
levels based on audiological testing, and loss of hearing as 
measured by speech recognition ability based on audiological 
testing.  The provisions of 38 C.F.R. § 4.86 even contemplate 
a different method of rating where there is an exceptional 
pattern of hearing impairment; as indicated in the analysis 
above, the evidence shows that in this veteran's case his 
left ear hearing loss rated as an exceptional pattern of 
hearing impairment would not result in a compensable rating.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

A compensable rating for left ear hearing loss is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

